DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-9, 11-17 and 20 are currently pending and are addressed below.

Response to Arguments

1.	Applicant’s arguments with respect to claims 1-9, 11-17 and 20 filed on 09/12/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
2.	On page 8 of the Arguments/Remarks about the claims 1, 6 and 16 U.S.C. 101 rejections. Applicant argued “The claims have been amended to more clearly recite that the recited claim limitations are performed by an autonomous device and are not mental processes. Additionally, the amendments more clearly indicate that the limitations provide a practical application and are not merely extra-solution activity. For example, claim recites “in response to determining that the location of the autonomous self-moving device is within the threshold distance and direction of the location of the one of the plurality of persons, causing an additional device to generate an indication that the autonomous self-moving device has detected the presence of the one of the plurality of persons.” Examiner respectfully disagrees, the limitation of “causing an additional device to generate an indication…..”, the step of “generating ….” this step constitute a “mental process” type of abstract idea because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind, These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claims 1, 6 and 16) that the various steps are being executed by a processor/ autonomous self-moving device does not take the limitation out of the mental process grouping.  Thus, the claims recite a mental process.   Please see detailed 101 rejection below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regards to newly amended claim 8 all added limitation “a second additional indication of which of the plurality of persons are detected but not within the threshold distance” is new matter issues that was not explicitly or inherently supported from the original specification and drawings. The original specification is completely silent in regards to limitation “a second additional indication of which of the plurality of persons are detected but not within the threshold distance”. The original specification describes “[0103] generate an indication of which of the plurality of persons are within a threshold distance from the autonomous self-moving device; and [0104] send data indicative of which of the plurality of persons are within the threshold distance to the one or more devices.” “ [0105] In an embodiment, the one or more devices are configured to provide a first indication that the autonomous self-moving device has detected the presence of the person and a second indication of which of the plurality of persons are within the threshold distance to the one or more devices.” And “[0125] In an embodiment, the one or more devices are configured to provide a first indication that the system has detected the presence of the person and a second indication of which of the plurality of persons are within the threshold distance to the one or more devices.” The newly added terminology “…….the plurality of persons are detected but not within the threshold distance” was not supported from the original disclosure, and is considered to be new matter.  Applicant did not have possession of the claimed term “…..detected but not within the threshold distance” at the time of filing for this instant application.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5 directed to method claim (i.e., a process) and claims 6-9, 11-15 and 16-17 and 20 are directed to apparatus claim  (i.e., a machine). (step 1: yes).
Step 2A, Prong I
Claims 1, 6 and 16 include the steps determining a presence of a person proximate and generating data indicative detected the presence of the person, recites an abstract idea. 
The examiner submits that the foregoing “determining……presence” and “determining ….location of the autonomous self-moving device is with threshold ” and “generate an indication that autonomous self-moving device… “step limitation(s) constitute a “mental process” type of abstract idea because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind, These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claims 1, 6 and 16) that the various steps are being executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are “receiving” the examiner submits that said the acquiring data/information step are recited at a high-level of generality (i.e., as a generic data gathering means) such that they amounts no more than mere solution activities. Furthermore, the claims recite additional elements “ autonomous self-moving device” and “an additional device” where these devices recited as generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
Regarding Step 2B of the Revised Guidance, the independent claims 1, 6 and 16 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independents claims 1, 6 and 16 are ineligible.

Dependent claims 2-5, 7-9 and 11-15, 17 and 20.

Step 1: claims 2-3 (method),  7-9 and 17 and 20 (apparatus) are dependent of claims 1, 6 and 16 respectively  (thus Step 1: yes).

Step 2A, Prong I
Claims 7 and 17 include steps of “generate data”, claims 8-9 include steps of “generate”, these claims recite an abstract idea which is directed to mental process. The claims 2 and 11 include step of “LED ring indicate presence of person”, which is in the form of displaying the presence of the person and claims 3 and 13 includes step of “wearable device to indicate the detected presence” which is in the form of displaying the presence of the person, claim 20  includes steps of “provide” these steps is considered to be a post extra-solution activity, and claims 8-9 include step of “send” is considered to be an extra-solution activity.
Step 2A Prong Two: This judicial exception is not integrated into a practical application; the claims do not include any additional elements that integrate the abstract idea into a practical application.

Step 2B, the claims 2-3, 7-9, 11-13, 17 and 20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two.  The additional limitations recited in the dependent claims 2-3, 7-9, 11-13, 17 and 20 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 1-3, 6-9, 12-13, 16-17 and 20 are not patent eligible. 
Claims 4 and 14 include the step of render the projection and claims 5 and 15 include the step of render a holographic image. These claims 101 eligible.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 6-7, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. US2014/0031981 in view of Sato US2002/0111988.
12.	Regarding claims 1 and 16. Fernando discloses a system and a computer-implemented method (the system includes “program executing section (part/unit) such as a CPU reads and executes software programs recorded in a recording medium such as a hard disk or semiconductor memory” see at least abstract, claim 1 and [¶ 248] Fig. 2A & 4), comprising: 
receiving, by an autonomous self-moving device from one or more sensors, one or more signals indicative of objects in a vicinity of the autonomous self-moving device (robot detects obstacle via its sensors see at least abstract, [¶ 135, 140 & 169] and Fig. 2A & 4); 
determining, by the autonomous self-moving device based at least in part on the one or more signals, a presence of a plurality of persons proximate to the autonomous self-moving device (robot determines the presence of persons via robot’s sensors see at least abstract, [¶ 04, 08, 140] and Fig. 2A & 4); 

determining, by the autonomous self-moving device, that a location of the autonomous self-moving device is within a threshold distance and direction of a location of one of the plurality of persons (the robot determine the distance and direction of the detected person/obstacle as shown in Fig. 4& 7. Furthermore, Fernando discloses the robot detect presence of person/obstacle that is approach to forbidden distance, the examiner interpret forbidden distance as threshold distance as shown in Fig. 8 see at least abstract,  [¶ 07, 136, 140, 156 & 169] and Fig. 2A, 4, 7, 8 & 13A).
in response to determining that the location of the autonomous self-moving device is within the threshold distance and direction of the location of the one of the plurality of persons, causing device to generate an indication that the autonomous self-moving device has detected the presence of the one of the plurality of persons (the robot measures the distance to person/obstacle and avoiding operation generation means generate, where the robot adjust its travelling path/guide operation to avoid the detected person, that means the system generate data indication that robot detects person and adjusting its path to avoid the person see at least abstract, [¶ 133-136, 139-143,160 & 195] and Fig. 2A & 4, 7-8 & 17A-D).
Fernando does not explicitly disclose an additional device to generation an indication of the autonomous has detected the presence.
However, Sato is directed to robotic system for information delivery. Sato discloses robot detects a person moving in the direction of the robot and the robot transmits detected information data to a server, where the server/additional device generates message of user ID and information of the detected person, that means the robot detects the person and the server/additional device generate indication/message that person was detected (see at least [¶ 12, 52 & 57] and Fig. 4). Therefore, from the teaching of Sato, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fernando to use the technique of the server/additional device generates indication /message that the person was detected similar to that of the teaching of Sato in order to enhance the robotic operation.

13.	Regarding claim 6. Fernando discloses an autonomous self-moving device (see at least Fig. 1 -17A-D) configured to: 
receive one or more signals indicative of objects in a vicinity of the autonomous self-moving device (robot detects obstacle via its sensors see at least abstract, [¶ 135, 140 & 169] and Fig. 2A & 4); 
determine, based at least in part on the one or more signals, a presence of a plurality of persons proximate to the autonomous self-moving device (robot determines the presence of person see at least abstract, [¶ 140] and Fig. 2A & 4); and 
determine that a location of the autonomous self-moving device is within a threshold
distance and direction of a location of one of the plurality of persons (the robot determine the distance and direction of the detected person/obstacle as shown in Fig. 4& 7. Furthermore, Fernando discloses the robot detect presence of person/obstacle that is approach to forbidden distance, the examiner interpret forbidden distance as threshold distance as shown in Fig. 8 see at least abstract,  [¶ 07, 136, 140, 156 & 169] and Fig. 2A, 4, 7, 8 & 13A); and
in response to determining that the location of the autonomous self-moving device is
within the threshold distance and direction of the location of the one of the plurality of persons, causing device to generate an indication that the autonomous self-moving device has detected the presence of the one of the plurality of persons (the robot measures the distance to person/obstacle and avoiding operation generation means generate, where the robot adjust its travelling path/guide operation to avoid the detected person, that means the system generate data indication that robot detects person and adjusting its path to avoid the person see at least abstract, [¶ 133-136, 139-143,160 & 195] and Fig. 2A & 4, 7-8 & 17A-D).
Fernando does not explicitly disclose an additional device to generation an indication of the autonomous has detected the presence.
However, Sato is directed to robotic system for information delivery. Sato discloses robot detects a person moving in the direction of the robot and the robot transmits detected information data to a server, where the server/additional device generates message of user ID and information of the detected person, that means the robot detects the person and the server/additional device generate indication/message that person was detected (see at least [¶ 12, 52 & 57] and Fig. 4). Therefore, from the teaching of Sato, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fernando to use the technique of the server/additional device generates indication /message that the person was detected similar to that of the teaching of Sato in order to enhance the robotic operation.

14.	Regarding claims 7 and 17. Fernando discloses further configured to generate data indicative of an intended path of the autonomous self-moving device (robot generate a path to avoid person as shown in Fig. 17C-D see at least [¶ 195 ]).  

15.	Regarding claim 20, Fernando discloses wherein the device is configured to provide a first indication that the autonomous self-moving device has detected the presence of the person and a second indication of which of the plurality of persons are within the threshold distance to the system. (the robot detect presence of person/ obstacle that is approach to forbidden distance, the examiner interpret forbidden distance as threshold distance as shown in Fig. 8. Furthermore, Fernando discloses the robot adjust its travelling path/guide operation to avoid the detected persons, that means the system generate data indication that robot detects persons and adjusting its path to avoid the persons see at least abstract,  [¶ 04, 07, 136, 140, 156 & 169] and Fig. 2A, 4, 7, 8 & 13A)) 
Fernando does not explicitly disclose an additional device to generation an indication of the presence of the persons.
However, Sato is directed to robotic system for information delivery. Sato discloses robot detects a person moving in the direction of the robot and the robot transmits detected information data to a server, where the server/additional device generates message of user ID and information of the detected persons, that means the robot detects the persons and the server/additional device generate indication/message that persons were detected (see at least [¶ 12, 52 & 57] and Fig. 4). Therefore, from the teaching of Sato, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fernando to use the technique of the server/additional device generates indication /message that the persons were detected similar to that of the teaching of Sato in order to enhance the robotic operation.

16.	Claims 2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando in view of Sato, and Scherer et al. US 20200050173 (Provisional app. filed 07/2018), and further in view of Ogiwara JP2014104513.
17.	Regarding claims 2 and 11-12, Fernando and Sato in combination disclose all the limitations of claims 1 and 11 as discussed above, Fernando discloses the robot the person within threshold distance (see at least abstract, [¶ 135-136, 139-143,160 & 195] and Fig. 2A & 4, 7-8 & 17A-D).
Fernando does not explicitly disclose re-claim 2 and 11) wherein the additional device is an LED ring, and wherein the autonomous self-moving device causes one or more LEDs of the LED ring to indicate determined presence; and re-claim 12) wherein a brightness of the activated LEDs is adjusted based on a determined distance to the person.  
However, Scherer is directed to robot interaction with person. Scherer discloses a robot includes a LED ring/additional device mounted on the head, where the robot detects human and interact with them using facial expression see at least [¶ 18, 20, 61 , 89, 91] and Fig. 8).
Furthermore, Ogiwara is directed to robot. Ogiwara discloses robot includes a LED and control means changes the brightness of the LED is controlled according to the distance to the person see at least [¶ 47-50]).  Therefore, from the teaching of Scherer and Ogiwara, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fernando to provide LED ring similar to that of the teaching of Scherer and technique of controlling the LED brightness based on the distance to person similar to that of the teaching of Ogiwara in order to enhance the safety. 

18.	Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando in view of Sato and further in view of Harris US9984579.
19.	Regarding claims 3 and 13, Fernando and Sato disclose all the limitations of claims 1 and 6 as discussed above, Fernando does not explicitly disclose wherein the additional device is a wearable device, wherein the autonomous self-moving device causes one or more haptic devices of the wearable device to indicate the determined presence.  
However, Harris is directed to robot delivering package. Harris discloses robot/UAV text-based message with smartphone/wearable device of package recipient/person, where the smartphone works as haptic device (see at least col. 2, lines 23-36).
Therefore, from the teaching of Harris, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fernando to provide wearable device/smartphone that robot cause the message/text of the package recipient/person similar to that of the teaching of Harris in order to enhance safety and security. 

20.	Regarding claims 4 and 14, Fernando and Sato disclose all the limitations of claims 1 and 6 as discussed above, Fernando does not explicitly disclose wherein the additional device is a projection device configured to render a projection comprising at least a portion of an environment proximate to the autonomous self-moving device, wherein the rendered projection includes an indication of the determined presence.  
However, Harris discloses robot/UAV includes a projection unit that project the information to person “the projection may communicate information to a person. For example, the projection may include text, identify an obstacle, request action by a user (e.g., move, do something, etc.), and/or include other information.” (see at least abstract col. 4, lines 5-16 and col. 10, lines 27-43). Therefore, from the teaching of Harris, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fernando to provide projector to project information once the robot/UVA detect person similar to that of the teaching of Harris in order to enhance safety and security. 
21.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando in view of Sato, further in view of Shigefumi et al. WO2020/0131101.
22.	Regarding claims 5 and 15, Fernando and Sato disclose all the limitations of claims 1 and 6 as discussed above, furthermore, Fernando discloses robot detects presence of the person within the proximity. Fernando does not explicitly disclose wherein the additional device is configured to render a holographic image including at least a portion of an environment proximate to the autonomous self-moving device, wherein rendered holographic image includes an indication of the determined presence.
However, Shigefumi discloses the system includes robot that detects person within the proximity and system includes a 2D/3D holographic projection that render a holographic image of the environment the robot  (see at least [¶ 34-35, 99, 113 & 119] and Fig. 1).
Therefore, from the teaching of Shigefumi, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fernando to provide projector to render a holographic image including the area of the environment proximate to the robot similar to that of the teaching of Shigefumi in order to enhance safety and security. 

23.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando in view of Sato, further in view of Yamaga et al. US2018/0009118.
24.	Regarding claim 8, further configured to: generate a first additional indication of which of the plurality of persons are within a threshold distance from the autonomous self-moving device (the robot detect presence of person/obstacle that is approach to forbidden distance, the examiner interpret forbidden distance as threshold distance as shown in Fig. 8. Furthermore, Fernando discloses the robot adjust its travelling path/guide operation to avoid the detected persons, that means the system generate data indication that robot detects persons and adjusting its path to avoid the persons see at least abstract,  [¶ 04, 07, 136, 140, 156 & 169] and Fig. 2A, 4, 7, 8 & 13A). 
Fernando does not explicitly disclose a second additional indication of which of the plurality of persons are detected but not within the threshold distance.  
However, Yamaga is directed to robot detecting and interacting with people. Yamaga discloses robot detects plurality of persons and distance to each of the plurality of persons, furthermore, Yamaga discloses “The reaction detection unit 112 detects a reaction of each of a plurality of humans present near the robot by analyzing camera images. Further, the reaction detection unit 112 analyzes the images acquired from the two cameras 142 and 145, thereby making it possible to determine a substantial distance between the robot 300 and each of the plurality of users.”… “the control unit 121 instructs the action determination unit 122 again to determine which action to be executed”, that means when the robot detect persons are located at substantial distance/(not within the threshold distance), then the robot based on the analysis the detected data of persons, instructs the control unit execute an action/second indication (see at least abstract, [¶ 49, 64, 80, 84, 103, 105-106, 121]). Therefore, from the teaching of Yamaga, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fernando to use the technique of detecting of plurality of persons and reacting/second indication to detected persons that are not within the threshold distance similar to that of the teaching of Yamaga in order to enhance robot interaction and safety.  

25.	Regarding claim 9, Fernando discloses further configured to generate data indicative of an intended path of the autonomous self-moving device (robot generate a path to avoid person as shown in Fig. 17C-D see at least [¶ 195 ]).  

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667